EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John M. Bird on 08 June 2022.
The application has been amended as follows:
Claim 1:
Lines 18-21 should be amended as follows:
“in response to the determining that the internal pressure has transitioned to the pressure steady state, [control the valve to suppress or stop the air discharging and control the pump to continue the air feeding to] increase the internal pressure of the cuff for measuring the blood pressure by controlling the valve to suppress or stop the air discharging and by controlling the pump to continue the air feeding.”

Claim 7:
Lines 30-35 should be amended as follows:
“in response to the determining that the internal pressure of the cuff has transitioned to the second pressure steady state, [control the valve to suppress or stop the air discharging and control the pump to perform the air feeding, to] increase the internal pressure of the cuff to be higher than the second internal pressure value for measuring the blood pressure, in a third pressure transient state to which the internal pressure of the cuff has transitioned from the second pressure steady state among the plurality of pressure transient states by controlling the valve to suppress or stop the air discharging and by controlling the pump to perform the air feeding.”

Claim 8:
Lines 22-26 should be amended as follows:
“in response to determining that the internal pressure has transitioned to the pressure steady state and based on the predetermined time period having been elapsed, [control the valve to suppress or stop the air discharging and control the pump to continue the air feeding to] increase the internal pressure for measuring the blood pressure, thereby performing the pressurizing process by controlling the valve to suppress or stop the air discharging and by controlling the pump to continue the air feeding.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or fairly suggest a blood pressure measuring apparatus configured to measure blood pressure of a subject by use of a cuff as claimed. The prior art of record that comes closest to teaching these limitations is Tanabe ‘329, which teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject by use of a cuff, the blood pressure measuring apparatus comprising: a connector to which a tube communicating with the cuff is connected; an airway communicating with the connector; a pressurizing/depressurizing section comprising: a pump configured to perform air feeding to the cuff via the air way to increase an internal pressure of the cuff, and a valve configured to communicate with an ambient air to perform air discharging via the air way to decrease the internal pressure of the cuff; and a processor configured to: in a pressure transient state, control the pump to perform air feeding and control the valve to perform the air discharging to cause the internal pressure to increase until the internal pressure transitions from the pressure transient state to a pressure steady state in which a pressure inside a flow path including the air way and the tube is constant; determine that the internal pressure has transitioned to the pressure steady state from the pressure transient state; and in response to determining that the internal pressure has transitioned to the pressure steady state, control the valve to suppress or stop the air discharging. However, Tanabe ‘329 does not teach in response to determining that the internal pressure has transitioned to the pressure steady state, control the pump to continue air feeding to increase the internal pressure of the cuff for measuring the blood pressure. Sano et al. ‘507 teaches a control unit of a blood pressure information measurement device that waits for an instruction of measurement start. However, Sano et al. ‘507 does not teach this function to be a computer control that is done by the processor. Rather, Sano et al. ‘507 teaches that a subject may operate a switch manually, which is the instruction of measurement start. The prior art of record fails to teach in response to determining that the internal pressure has transitioned to the pressure steady state, control the pump to continue air feeding to increase the internal pressure of the cuff for measuring the blood pressure.
Nomura et al. ‘306 (US Patent No. 11,058,306) teaches a blood pressure measuring apparatus configured to measure blood pressure of a subject by use of a cuff, the blood pressure measuring apparatus comprising: a connector to which a tube communicating with the cuff is connected; an airway communicating with the connector; a pressurizing/depressurizing section comprising: a pump configured to perform air feeding to the cuff via the air way to increase an internal pressure of the cuff, and a valve configured to communicate with an ambient air to perform air discharging via the air way to decrease the internal pressure of the cuff; and a processor. However, Nomura et al. ‘306 is silent on the functions of the processor as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791